SPEAR, J.,
concurring. I agree with the result reached by the majority, but I disagree that the award answered the unrestricted submission agreed to by the parties. I view the award as going beyond the submission. Rather than stating clearly and unequivocally whether the proposed insurance coverage is substantially equivalent to the article 18.A criteria, the arbitrator used the second sentence of the award to state how such equivalency could be achieved.1
*774The issue in this case is similar to that in Local 1078 v. Anaconda American Brass Co., 149 Conn. 687, 183 A.2d 623 (1962). In that case, the question submitted to the arbitrator was: “ ‘Under the terms of the applicable Collective Bargaining Agreement is the Company’s present operating practice ... in violation of Article VI, Section 9?’ ” (Emphasis added.) Id., 689. The arbitrator awarded as follows: “ ‘The Company’s present operating practice . . . does not violate Article VI, Section 9 so long as the work involved does not occupy the major portion of the foreman’s time.’ ” Id., 689. The court stated that “[i]t is a truism frequently stated by this court that the charter of an arbitrator is the submission, and no matter outside the submission may be included in the award. The basic test of the validity of an award lies in its conformity to the terms of the submission.” Id., 689-90. The Supreme Court affirmed the trial court’s vacatur of the award because the arbitrator was not asked to give an opinion to guide future operations. “The arbitrator not only answered the question submitted but he also defined a course of conduct which could be followed in the future.” Id., 690. The award exceeded the scope of the submission and could not be upheld. As in Local 1078, the arbitrator here exceeded her authority by including a future course of action that would make the proposed coverage substantially equivalent to the criteria.
I agree, however, that the trial court properly denied the union’s application. The union did not apply to vacate the award. Instead, it filed an application to correct the award. An application to correct should be granted only where “ ‘by so doing, the merits of the portion of the award which is within the submission are *775not affected.’ ” Waterbury Construction Co. v. Board of Education, 189 Conn. 560, 564, 457 A.2d 310 (1983). Striking the second sentence would affect the merits of the award because the proposed coverage would be substantially equivalent to the article 18.A criteria only if the board took the action recommended in that sentence. Accordingly, I would affirm the judgment of the trial court.

 The second sentence of the award states how the board can achieve “equivalency,” not “substantial equivalency.” It is clear from the first sen-*774fence of the award that the proposed coverage is not substantially equivalent to the article 18.A criteria in the respects mentioned in the second sentence, therefore, the arbitrator’s use of the word “equivalency” in the second sentence obviously means “substantial equivalency.”